                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION

    UNITED STATES OF AMERICA                                                                     Plaintiff

    v.                                                                 Criminal Action No. 3:19-cr-14

    AARON SHELTON, ET AL.                                                                     Defendants

                                                 * * * * *

                                 MEMORANDUM OPINION & ORDER

              Defendant, Aaron Shelton (“Shelton”) moves to construe his filed “Objections” as a motion

to reconsider the detention order of Magistrate Judge Regina S. Edwards (“Judge Edwards”) under

28 U.S.C. §636(b)(1)(A) (the “Motion”) [DE 100]. The United States responded [DE 102]. This

matter is now ripe. For the reasons below, the Court considers Shelton’s Objections [DE 99] as a

Motion under 28 U.S.C. §636(b)(1)(A) and DENIES Defendant’s Motion to Reconsider Detention

Order [DE 100] and DENIES Defendant’s second and third requests for a hearing [DE 100; DE

101].

         I.      BACKGROUND

              Authorities arrested Shelton on a criminal complaint on February 4, 2019. Judge Edwards

detained Shelton following an initial appearance. [DE 9]. He was then indicted on February 5,

2019, for conspiracy to distribute a mixture and substance containing a detectible amount of heroin

causing death, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and possession with intent to

distribute a mixture and substance containing a detectible amount of heroin, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 18 U.S.C. § 2. [DE 1].1 Because Shelton was charged with


1
 On November 20, 2019, a superseding indictment charged Shelton with possession with intent to distribute
a mixture and substance containing a detectible amount of heroin and fentanyl causing death and conspiring
to distribute and possessing with intent to distribute a detectable amount of fentanyl and heroin leading to
death of another person. [DE 64].
                                                      1
an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act, 21 U.S.C. §§ 801-904, there is a rebuttable presumption under 18

U.S.C. § 3142(e)(3) that no condition or combination of conditions will reasonably assure the

appearance of the defendant as required and the safety of the community.

       Judge Edwards held a detention hearing on February 7, 2019 and ordered Shelton detained

pending trial. [DE 14; DE 26 Feb. 7, 2019 Hrg. Trans.]. At this hearing, counsel presented

arguments, discussed the pending charges, and Shelton’s criminal history. Id. The United States

Probation Office made recommendations. Id. Judge Edwards was advised of Shelton’s medical

condition, including his diabetes. Judge Edwards then found by clear and convincing evidence

that there was no condition or combination of conditions which would reasonably assure the safety

of the community if Shelton were released from custody pending his trial. Id.

       Shelton moved to Revoke the Detention Order issued by Judge Edwards. [DE 21]. This

Court held an in-person hearing. [DE 35]. This Court noted that the charges against Shelton were

very serious and carried the potential for a long incarceration if convicted. [DE 35 at 176]. Further,

this Court noted Shelton’s significant prior criminal history, which included participation in

criminal activity while on probation or supervision. Id. This Court then found by clear and

convincing evidence that there was no condition or combination of conditions which would

reasonably assure the safety of the community if Shelton were released from custody pending trial

and denied the Motion to Revoke Detention. Id.

       Shelton again moved for release on January 20, 2020, asserting that his prolonged detention

violated his due process rights. [DE 81]. This Court found that Shelton failed to present enough

evidence to overcome the presumption in favor of detention and denied his motion. [DE 87].




                                                  2
        And now, Shelton seeks another review of his detention. On March 18, 2020, Shelton

moved for immediate release because of danger from Coronavirus due to his diabetes. [DE 91].

The next day, this Court referred the Motion to Judge Edwards under 28 U.S.C. §636(b)(1)(A).

[DE 93]. On March 20, 2020, Shelton filed an Emergency Motion for Hearing With Magistrate

Regarding Release. [DE 94]. That same day, the United States objected. [DE 95]. Shelton replied.

[DE 96]. The United States responded to the motion for hearing. [DE 97]. On March 27, 2020,

Judge Edwards issued an Order denying the Motion for Immediate Release [DE 91] and denying

the Motion for Hearing [DE 94]. [DE 98].

        On Wednesday, April 1, 2020, Shelton filed Objections to the Magistrate Judge’s Order.

[DE 99]. Later the same day, the Motion to Reconsider was filed with this Court requesting that

the objections be deemed a motion to reconsider and that this Court hold a telephonic hearing.

[DE 100]. Shelton then filed a “Third Motion for Hearing for Release Due to Diabetes” on

Monday, April 6, 2020 without permitting time for a response from the United States to the original

request for hearing. [DE 101]. The United States responded to the Motion to Reconsider on

Tuesday, April 7, 2020. [DE 102].

   I.      STANDARD OF REVIEW

        18 U.S.C. § 3145(b) governs review of detention orders and provides that “[i]f a person is

ordered detained by a magistrate judge . . . that person may file, with the court having original

jurisdiction over the offense, a motion for revocation or amendment of the order. The motion shall

be determined promptly.” This Court reviews a Defendant’s appeal of an order of detention de

novo. United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985). Reconsideration of a defendant’s

detention order may be granted only on new information “that has a material bearing on the issue




                                                3
whether there are conditions of release that will reasonably assure the appearance of such person

as required and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

       Under the Bail Reform Act, a defendant must be detained pending trial if a judge “finds

that no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community.” 18 U.S.C. § 3142(e) (emphasis

added); see also United States v. Hansen, 108 F. App’x 331, 332 (6th Cir. 2004) (noting that the

requirement is not one of “guarantee,” but “reasonable assurance”). In determining whether there

are conditions of release that will reasonably assure the defendant’s appearance and the

community’s safety, the district court considers four factors set forth in 18 U.S.C. § 3142(g)(1)-

(4). A judge's finding that no set of conditions will reasonably assure the defendant’s appearance

and/or the defendant threatens the safety of any other person in the community must be supported

by clear and convincing evidence. Id. § 3142(f)(2)(B). As mentioned above, there is a rebuttable

presumption under 18 U.S.C. § 3142(e)(3) that no condition or combination of conditions will

reasonably assure the appearance of Shelton as required and the safety of the community because

Shelton was charged with an offense for which a maximum term of imprisonment of 10 years or

more is prescribed in the Controlled Substances Act, 21 U.S.C. §§ 801-904.

III.   DISCUSSION

       A. Motion for Release Related to COVID-19.

       Shelton’s argues the COVID-19 pandemic coupled with his diabetes serve as new grounds

for his release from detention pending trial. [DE 91]. Shelton asserts the pandemic constitutes

“changed circumstances” in determining whether there is a set of conditions that will assure his

appearance at trial and protect the community. [Id., at 447]. Shelton argues that the conditions of

confinement create the “ideal environment” for the spread of Coronavirus and that his diabetic



                                                4
condition makes him susceptible to infection. Id. He also argues that the Bail Reform Act requires

this Court release him to ensure his health and availability for trial. [Id., at 450]. Shelton contends

that the detention facility where he is housed “lacks the resources necessary to engage in screening

and testing of inmates[,]” making them ill-equipped to handle a potential outbreak of Coronavirus.

[Id., at 449]. Shelton cites 18 U.S.C. §3142(i), stating that the Court may permit “temporary

release” if “such release [is] necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i).

               1. “Compelling Reason” Analysis Under 18 U.S.C. §3142(i).

       As its plain language reveals, this provision applies in rare situations when release is

“necessary” for preparation of a defendant’s case or another “compelling reason.” 18 U.S.C. §

3142(i). “[T]he need to prepare a defense or other compelling reason under Section 3142(i) are

not additional factors the Court may consider in evaluating whether to detain a defendant in the

first place; those factors are in Section 3142(g) only.” United States v. Villegas, No. 2:19-CR-

568-AB, 2020 WL 1649520, at *2 (C.D. Cal. Apr. 3, 2020). Section 3142(i) presumes that a Court

has already determined that the defendant must be detained pending trial, which is true as to

Shelton, but permits a “subsequent order” for release to the “custody of a United States marshal or

another appropriate person” for the two limited reasons of defense preparation or other

“compelling reason.” Id. Additionally, the release must be “temporary,” no longer than needed

to complete the “necessary” defense preparations or to resolve the other “compelling”

circumstances. Id. A defendant bears the burden of establishing circumstances warranting

temporary release under 18 U.S.C. § 3142(i). See United States v. Clark, No. 19-40068-01-HLT,

2020 WL 1446895, at *2 (D. Kan. Mar. 25, 2020); United States v. Buswell, No. 11-CR-198-01,

2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases).



                                                  5
       Shelton does not argue that release is necessary for defense preparations, but only for the

health risks posed to him by COVID-19 which he asserts is a “compelling reason” under 18 U.S.C.

§ 3142(i). Shelton also asserts that these risks are “heightened because of his diabetes, given the

conditions at the Oldham County Detention Center, where it is impossible to practice safe

distancing and proper hygiene.” [DE 91 at 446]. He does not argue any of the factors under 18

U.S.C. Section 3142(g).

       There is limited authority for when temporary release is justified under 18 U.S.C. § 3142(i)

based on “another compelling reason,” although a defendant’s medical condition may present that

compelling reason under certain facts. See United States v. Rebollo-Andino, 312 Fed. App’x 346,

348 (1st Cir. 2009) (noting the defendant could seek temporary release under § 3142(i) for medical

reasons). Courts have typically granted relief under § 3142(i) only “sparingly to permit a

defendant’s release where, for example, he is suffering from a terminal illness or serious injuries.”

United States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020).

       For example, in United States v. Scarpa, which Shelton cites, the district court permitted

the defendant to be released under the 24-hour guard of the United States Marshal Service at his

own expense because the defendant had sustained a gunshot wound that destroyed his left eye and

surrounding area of his face and skull, he would “shortly die” from terminal AIDS, and

correctional authorities could no longer manage his medical conditions. 815 F. Supp. 88 (E.D.N.Y.

1993); see also United States v. Stephens, ––– F. Supp. 3d ––––, 2020 WL 1295155 (S.D.N.Y.

Mar. 19, 2020) (permitting release of defendant because of COVID-19 pandemic). As Judge

Edwards concluded, the present case is different because Shelton “does not have a chronic illness

requiring specialized treatment” that cannot be provided at his current facility. [DE 98 at 470].

This Court finds none of the case law put forth by Shelton to be on point as to the 18 U.S.C.



                                                 6
§3142(i) analysis necessary to show a “compelling reason” posed by his health or the COVID-19

pandemic.

              2. The Clark Factors.

       In United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 (D. Kan. Mar. 25,

2020), the district court analyzed recent cases addressing whether defendants should be released

from custody or allowed bond conditions based solely on COVID-19 concerns. The Clark Court

conducted an in-depth study of cases about the pandemic, and the various manners in which courts

have resolved these motions. The Clark Court determined that the inquiry into whether a

defendant’s individual circumstances warrant release during the COVID-19 pandemic is

appropriately considered case-by-case under the “compelling reason” prong of 18 U.S.C. §

3142(i). In making that determination, the Court noted:

       The court is mindful of the unprecedented magnitude of the COVID-19 pandemic
       and the extremely serious health risks it presents. But, in that context, a defendant
       should not be entitled to temporary release under § 3142(i) based solely on
       generalized COVID-19 fears and speculation. Rather, the court must make an
       individualized determination as to whether COVID-19 concerns present such a
       compelling reason in a particular case that temporary release is necessary under §
       3142(i). In making that determination, the undersigned will evaluate at least the
       following factors: (1) the original grounds for the defendant’s pretrial detention, (2)
       the specificity of the defendant’s stated COVID-19 concerns, (3) the extent to
       which the proposed release plan is tailored to mitigate or exacerbate other COVID-
       19 risks to the defendant, and (4) the likelihood that the defendant’s proposed
       release would increase COVID-19 risks to others. The court will not necessarily
       weigh these factors equally, but will consider them as a whole to help guide the
       court’s determination as to whether a “compelling reason” exists such that
       temporary release is “necessary.”

Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3. While there is no specified test in this

Court or in the Sixth Circuit, the Clark factors adequately capture the concerns that every Court

must weigh under the statutory framework in considering whether the defendant’s assertions about

COVID-19 represent a “compelling reason” for release.



                                                 7
                        a. The Original Grounds For Shelton’s Pretrial Detention.

       In detaining Shelton originally, Judge Edwards found,

       There is a rebuttable presumption under 18 U.S.C. 3142(e)(3) because the offense
       is one which carries a maximum term of imprisonment of 10 years or more under
       the Controlled Substance Act; that the Defendant did not introduce sufficient
       evidence to rebut that presumption; that there was no condition or combination of
       conditions of release that would reasonably assure the safety of another person or
       the community; the defendant’s prior criminal history; and the activity the
       defendant engaged in while on probation, parole or supervision were of concern.

[DE 14 at 68]. More specifically the Judge Edwards stated,

       [T]here is no sets of conditions or terms of release that would mitigate the danger
       to the community that Mr. Shelton poses if released. The charges against Mr.
       Shelton are quite serious and involve the alleged sale of drugs which resulted in a
       death . . . [a]lthough young, Mr. Shelton has a significant criminal history involving
       drugs including committing criminal offenses while on a diversion program . . . I
       am not persuaded that even living with an aunt who is clearly loving and supportive
       would provide the necessary protections to ensure the safety of the community
       given the charges against Mr. Shelton today.
[DE 26 at 146]. Judge Edwards also expressed concerns that: 1) Shelton has been non-compliant

while on supervision; and 2) that Shelton was, in fact, on pretrial diversion at the time of the instant

offense, and has also been charged with another state court offense while on diversion. Id.; [DE

33 at 173; DE 35 at 176]. Judge Edwards was advised of Shelton’s diabetes and it did not outweigh

the danger Shelton poses to the community if released. [DE 98 at 468].

       This Court expressed the very same concerns after its hearing on the first Motion to

Reconsider Shelton’s detention and made the same finding on two occasions that there is no set of

conditions or terms of release that would mitigate the danger to the community that Mr. Shelton

poses if released. [DE 35 at 176, DE 87]. Nothing has changed in respect to any of the original

reasons for Shelton’s detention and Shelton has presented no new arguments or factual assertions

to address any of the Court concerns as addressed during the multiple other reviews of his

detention. Shelton does not proffer any different information with a “material bearing” on the


                                                   8
factors considered in the Bail Reform Act—the risk of non-appearance at court proceedings or of

their danger to the community if released. 18 U.S.C. § 3142(f); DE 95 at 458. So the same reasons

given during the multiple previous reviews for Shelton’s detention orders remain just as valid and

conclusive.

                       b. The Specificity Of The Defendant’s Stated COVID-19 Concerns

       The Bail Reform Act does not authorize pretrial release under generic health conditions

that while serious, apply to every detainee in federal custody. See, e.g., United States v. Penaloza,

2020 U.S. Dist. LEXIS 56569, at *4 (D. Md. Mar. 31, 2020) (“[T]he mere presence of the [Covid-

19] virus, even in the detention setting, does not automatically translate to the release of a person

accused.”); United States of America v. Lee, No. 19-CR-20112-03, 2020 WL 1540207, at *3 (E.D.

Mich. Mar. 30, 2020) (“[T]he COVID-19 pandemic cannot be the sole basis for releasing a

defendant from custody pending trial; the Court must still consider the Section 3142(g) factors.”).

Here, Shelton asserts that the health risks posed to him by the COVID-19 pandemic are

“heightened because of his diabetes, given the conditions at the Oldham County Detention Center,

where it is impossible to practice safe distancing and proper hygiene.” [DE 91 at 446]. The record

confirms that Shelton has diabetes, which puts him at higher risk. [DE 91 AT 447, n.3 citing People

at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at https://bit.ly/2vgUt1P.]

Shelton does not assert that he is having any uncontrolled issues with his diabetes. He also does

not provide any support for the assertion that he cannot practice safe hygiene or that “Oldham

County Detention Center lacks the resources necessary to engage in screening and testing of

inmates, correctional staff, law enforcement officers and other care and service providers who

enter the facility.” [DE 91 at 449].




                                                 9
        The Court notes the updates provided to it by the United States Marshals Service, as well

as information set forth in online statements by various detention facilities used in this district that

these facilities are taking appropriate precautions recommended by the Centers for Disease Control

to prevent the spread of COVID-19. The United States has proffered that the Oldham County

Detention Center, where the defendant is being housed, has implemented the following

precautions:

                1. All employees and inmates are monitored for symptoms of respiratory
                   infection;

                2. All new inmates are screened by medical personnel for signs of
                   respiratory infection and appropriate infection prevention practices are
                   implemented;

                3. Visits by non-essential personnel (programs, mentors, religious
                   services, etc.) are suspended;

                4. Inmate visitation is suspended;

                5. Attorney/client meetings are being held by video conference or
                   “through the glass” meetings;

                6. “Clean teams” have been designated and provided personal protective
                   equipment and supplies to frequently disinfect high traffic areas;

                7. Hand sanitizer stations have been established and remain fully stocked;
                   and

                8. Individuals who may become symptomatic will be isolated.


[DE 95 at 459].2 Shelton makes no argument to assert that these precautions are ineffective or any

different from the precautions that a person or a person with diabetes would otherwise take to

protect themselves against the spread of the virus. There are no confirmed cases in this district’s



2
 Shelton does not object to this proffer or offer any conflicting assertions in his briefing. United States v.
Sanders, No. 19-20037-01-DDC, 2020 WL 1528621, at *5 (D. Kan. Mar. 31, 2020).
                                                     10
detention facilities. Shelton’s concern is speculative because he fails to demonstrate that the

actions taken by the Oldham County Detention Center are not sufficient to protect someone with

diabetes. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2 (advanced age and

medical conditions did not warrant temporary release due to COVID where the Bureau of Prisons

is taking system-wide precautions to mitigate the possibility of infection within its facilities). In

addition, it is speculative that Shelton is more at risk inside the Oldham County detention Center

than in the community. Sanders, No. 19-20037-01-DDC, 2020 WL 1528621, at *5 (“Mr.

Sanders’s release request does not explain how his release would mitigate his overall exposure to

COVID-19. Indeed, Mr. Sanders relies on his speculative assumption that his risk of contracting

COVID-19 is higher inside CoreCivic than if he is released. But that assumption is not necessarily

accurate.”).

                       c. The Extent To Which The Proposed Release Plan Is Tailored To
                          Mitigate Or Exacerbate Other COVID-19 Risks To The Defendant.

       The Bail Reform Act allows for temporary release only if the court determines that such

release is “necessary” for a compelling reason. 18 U.S.C. § 3142(i). In the context of COVID-19,

this means that the proposed temporary release plan should be tailored to mitigate the defendant’s

overall COVID-19 risks, not exacerbate them. Shelton provides the Court no release plan other

than requesting release “on bond.” [DE 91 at 451]. Moreover, he does not specify that he is

requesting “temporary” release, which is the only release called for under 18 U.S.C. § 3142(i).

       Given the precautions taken by the Oldham County Detention Center as outlined above

and without any specificity in Shelton’s Motion as to how he plans on better protecting himself

upon release, Shelton fails to demonstrate how release will mitigate the risks to him. United States

v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020)(failing to provide

a release plan demonstrating mitigation of risks); Sanders, No. 19-20037-01-DDC, 2020 WL

                                                 11
1528621, at *5 (“Mr. Sanders’s release request does not explain how his release would mitigate

his overall exposure to COVID-19. Indeed, Mr. Sanders relies on his speculative assumption that

his risk of contracting COVID-19 is higher inside CoreCivic than if he is released. But that

assumption is not necessarily accurate.”).

                       d. The Likelihood That The Defendant’s Proposed Release Would Increase
                          COVID-19 Risks To Others.
       In considering temporary release under § 3142(i) based on COVID-19, “it is also

appropriate to consider the likelihood that the defendant’s proposed release plan would increase

COVID-19 risks to others, particularly if the defendant is likely to violate conditions of release.”

Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *7. “A defendant who is unable to comply

with conditions of release poses potential risks to law enforcement officers who are already tasked

with enforcing shelter-in-place orders in many cities and counties, pretrial services officers who

come into contact with the defendant for supervision, and others if that individual is taken back

into custody.” Id.

       Shelton has a history of non-compliance while on supervision, was on pretrial diversion at

the time of the instant offense, and has also been charged with another state court offense while on

diversion. [DE 33 at 173; DE 35 at 176]. Such history causes the Court concern as he has

demonstrated an inability to be compliant while on bond, potentially putting law enforcement and

supervision officers at risk during the pandemic. Supervising a non-compliant defendant out in

the community will place pretrial services officers at heightened risk of contracting the virus.

                       e. Weighing the Clark Factors.

       This Court is not blind to the risks associated with the COVID-19 virus whether in the

Oldham County Detention Center or any other location in this district. But Shelton has not

established compelling reasons sufficient to persuade the court that temporary release is necessary.


                                                12
Critically, Shelton has failed to address the prior findings in regard to dangerousness. United States

v. Blankenship, No. 2:19-CR-237(2), 2020 WL 1557664, at *3 (S.D. Ohio Apr. 1, 2020). It

remains that there are no conditions or combination of condition that will reasonably assure the

safety of the community.

       In addition, Shelton has not rebutted the proffer by the United States that the correctional

and medical staff at Oldham County Detention Center are implementing precautionary and

monitoring practices sufficient to protect detainees from exposure to the COVID-19 virus. United

States v. Martin, No. CR PWG-19-140-13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020).

While the court is mindful of Shelton’s concerns, the COVID-19 outbreak does not constitute a

sufficiently compelling reason to justify release, even with a higher risk factor, where the safety

of the community cannot be ensured and the facility has taken appropriate measures. Id.;

Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2; United States v. Thomas, No. CR

19-176, 2020 WL 1599339, at *1 (W.D. Pa. Mar. 31, 2020). Furthermore, he has not established

any proposed release plan that would alleviate his overall COVID-19 risks.

       The Court finds Judge Edwards’ opinion well-reasoned. Given the record now before the

Court and based upon the balance of factors described above, release is not appropriate under 18

U.S.C. §3142(i).

       B. Due Process Violation Analysis

       Although not well developed, Shelton also generally asserts that the detention during the

COVID-19 pandemic violates the Constitution. [DE 91 at 450; DE 99 at 475]. Under the Due

Process Clause, pretrial detainees indeed have a right against prison conditions that amount to

“punishment” since they have not been convicted. Bell v. Wolfish, 441 U.S. 520, 535 (1979). But




                                                 13
pretrial detention to secure a defendant’s appearance or protecting the public is not punitive under

the Due Process Clause. See United States v. Salerno, 481 U.S. 739, 748 (1987).

       And even if pretrial detention during a worldwide pandemic seems punitive in the
       lay sense, that restriction cannot violate due process unless there is also an express
       intent to punish with no rational relationship to legitimate government interests.
       But there is no evidence of such arbitrary purpose and punitive intent here. To the
       contrary, the Bureau of Prisons is by all objective accounts responding to the
       COVID-19 pandemic as any reasonable observer could expect under the
       circumstances to prevent infectious outbreak, protect inmate health, and preserve
       internal order—all legitimate government aims.

Villegas, No. 2:19-CR-568-AB, 2020 WL 1649520, at *2 (citing Bell, 441 U.S. at 538-39); see

also United States v. Cox, 2020 WL 1491180, at *6 (D. Nev. Mar. 27, 2020) (finding no Fifth

Amendment due process violation in detaining defendants pretrial under the Bail Reform Act

despite COVID-19 health risks); United States v. McDonald, No. 219CR00312KJDVCF, 2020

WL 1659937, at *3 (D. Nev. Apr. 3, 2020). There is thus no violation of Shelton’s due process.

       C. Second [DE 100] and Third Motions for Hearing [DE 101].

       While the Bail Reform Act is silent about whether the defendant is entitled to an hearing

on an appeal of a detention order, there is ample authority for the conclusion that the Court may

decide the motion on the filings (including proffers offered by counsel) rather than a hearing.

Martin, No. CR PWG-19-140-13, 2020 WL 1274857, at *3. 18 U.S.C. § 3145(b) establishes that

“[i]f a person is ordered detained by a magistrate judge” that person “may file, with the court

having original jurisdiction over the offense, a motion for revocation or amendment of the order.”

The court must then make a de novo “determination as to whether the magistrate judge’s findings

are correct based on the court’s review of the evidence before the magistrate judge.” Id. (collecting

cases and citing United States v. Sidbury, No. LWF-15-184, 2015 WL 8481874, at *1 (E.D.N.C.

Dec. 8, 2015)); United States v. Williams, 753 F.2d 329, 333–34 (4th Cir. 1985)).




                                                 14
        The court “may conduct an evidentiary hearing” as part of its review. United States v. King,

849 F.2d 485, 490 (11th Cir. 1988). That said, “there is no statutory requirement that the court

hold a hearing” and the court “retains the discretion to decide whether to hold a hearing.” Martin,

No. CR PWG-19-140-13, 2020 WL 1274857, at *3; United States v. Oaks, 793 F. App’x 744, 747

(10th Cir. 2019). See also, Williams, 753 F.2d at 331 (recognizing that the court may permit the

parties to “introduce proffers of evidence” to allow the introduction of new evidence); United

States v. Hensler, 18 F.3d 936 (5th Cir. 1994) (holding defendant was not entitled to evidentiary

hearing); King, 849 F.2d at 490 (“based solely on a careful review of the pleadings and the

evidence developed at the magistrate’s detention hearing, the district court may determine that the

magistrate’s factual findings are supported and that the magistrate’s legal conclusions are

correct.”).

        Shelton has had multiple opportunities to be heard on this matter, both on the original

factors under 18 U.S.C. §3142(g) and on this request under the “compelling reason” prong of 18

U.S.C. §3142(i). He has had prior hearings as well as multiple opportunities to brief the issues.

Yet Shelton has failed to address any of the concerns expressed by Judge Edwards or by this Court

regarding the factors considered 18 U.S.C. §3142(g) and no hearing on this matter is necessary.

                                         CONCLUSION

        As it remains that there are no conditions or combination of condition that will reasonably

assure the safety of the community if Shelton is released and he has failed to demonstrate a

“compelling reason” for temporary release under 18 U.S.C. §3142(i), release is inappropriate. For

all the reasons above, IT IS ORDERED that Defendant’s Motion to Reconsider Detention Order

[DE 100] is DENIED and Defendant’s Second [DE 100] and Third Motions for Hearing [DE 101]

are DENIED.



                                                15
                                      April 9, 2020




Copies to:   Counsel of record
             Probation Office




                                 16
